                                                           1 Leigh O. Curran (SBN 173322)
                                                             lcurran@afrct.com
                                                           2 ANGLIN, FLEWELLING, RASMUSSEN,
                                                                CAMPBELL & TRYTTEN LLP
                                                           3
                                                             301 N. Lake Ave., Suite 1100
                                                           4 Pasadena, CA 91101-4158
                                                             Tel: (626) 535-1900 Fax: (626) 577-7764
                                                           5
                                                             Attorneys for Defendants
                                                           6 WELLS FARGO BANK, N.A., successor by
                                                             merger with Wells Fargo Bank Southwest, N.A.,
                                                           7
                                                             f/k/a Wachovia Mortgage, FSB,
                                                           8 f/k/a World Savings Bank, FSB
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           9 Any Moskovian (SBN 313476)
                                                             any.moskovian@raandassociates.com
                                                          10 RA & ASSOCIATES, APC
                                                             505 N. Brand Blvd., Ste. 800
                                                          11 Glendale, CA 91203

                                                          12 Tel: (818) 230-3220

                                                          13 Attorneys for Plaintiffs
                                                             Arthur Petrey and Mary Eck-Petrey
                                                          14
                                                                                       UNITED STATES DISTRICT COURT
                                                          15
                                                                                      EASTERN DISTRICT OF CALIFORNIA
                                                          16

                                                          17
                                                                ARTHUR PETREY,                               CASE NO.: 2:17-cv-00503-TLN-DB
                                                          18

                                                          19                      Plaintiff,                 [Honorable Troy L. Nunley]
                                                                         v.
                                                          20                                                 STIPULATION AND ORDER TO ELECT
                                                             WELLS FARGO BANK, N.A.; and DOES 1-             REFERRAL OF ACTION TO
                                                          21 100 inclusive,                                  VOLUNTARY DISPUTE RESOLUTION
                                                                                                             PROGRAM (VDRP) PURSUANT TO
                                                          22                      Defendants.                LOCAL RULE 271
                                                          23

                                                          24
                                                                ///
                                                          25
                                                                ///
                                                          26
                                                                ///
                                                          27
                                                                ///
                                                          28

                                                               93000/BR2235/02285167-1                1                    CASE NO.: 2:17-CV-00503-TLN-DB
                                                                                                                       STIPULATION AND ORDER RE: VDRP
                                                           1             Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action

                                                           2 to the Voluntary Dispute Resolution Program.

                                                           3

                                                           4

                                                           5 Dated: April 11, 2019                             ANGLIN, FLEWELLING, RASMUSSEN,
                                                                                                                 CAMPBELL & TRYTTEN LLP
                                                           6

                                                           7                                                   By:    /s Leigh O. Curran
                                                                                                                      Leigh O. Curran
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8                                                          Attorneys for Defendants WELLS FARGO
                                                                                                                      BANK, N.A.
                                                           9
                                                          10
                                                                Dated: April 11, 2019                          RA & ASSOCIATES, APC
                                                          11

                                                          12                                                   By:    /s Any Moskovian
                                                                                                                      (as authorized on April 10, 2019)
                                                          13                                                          Any Moskovian
                                                                                                                      Attorneys for Plaintiffs ARTHUR PETREY
                                                          14                                                          AND MARY ECK-PETREY
                                                          15

                                                          16             IT IS SO ORDERED

                                                          17

                                                          18

                                                          19 Dated: April 12, 2019
                                                          20

                                                          21

                                                          22
                                                                                                                  Troy L. Nunley
                                                          23                                                      United States District Judge

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28

                                                               93000/BR2235/02285167-1                        2                    CASE NO.: 2:17-CV-00503-TLN-DB
                                                                                                                               STIPULATION AND ORDER RE: VDRP
